       Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 1 of 51                 FILED
                             UNITED STATES DISTRICT COURT                     2021 Jan-27 PM 04:16
                                                                              U.S. DISTRICT COURT
                            NORTHERN DISTRICT OF ALABAMA                          N.D. OF ALABAMA




  UNITED STATES OF AMERICA EX
  REL. BILLY JOE HUNT

                Plaintiff,

         vs.                                    Case No. 5:13-CV-02168-LCB
  COCHISE CONSULTANCY, INC, d/b/a
  COCHISE SECURITY, and THE
  PARSONS CORPORATION d/b/a
  PARSONS INFRASTRUCTURE &
  TECHNOLOGY,

                Defendants.


                        FIRST AMENDED COMPLAINT
                        U




      COMES NOW Billy Hunt, qui tam Relator and Plaintiff, by and through his

undersigned counsel, before this Honorable Court on behalf of himself and the United

States of America, its departments and agencies, and bring this action against

Defendants The Parsons Corporation d/b/a Parsons Infrastructure and Technology and

Cochise Consultancy, Inc., d/b/a Cochise Security and files this First Amended

Complaint for money damages and civil penalties arising out of Defendants’

violations of the False Claims Act, 31 U.S.C. § 3729, which violations are described

hereinafter with particularity.

                                  INTRODUCTION

        This lawsuit alleges that the Defendants have defrauded the United States

 Department of Defense in connection with the provision of security services
                                         1
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 2 of 51
 provided by The Parsons Corporation ("Parsons") and Cochise Consultancy Inc.

 d/b/a Cochise Security ("Cochise") as part of Prime Contract No. W912DY-04-

 D-0005, Parsons' Subcontract No. 800618-60006 and Parsons' Task Order

 74475730003. As set forth below, Parsons and Cochise were in violation of the

 fundamental terms of the contracts and federal regulations pertaining to

 government acquisition of goods and services. Parsons and Cochise

 (collectively, "Defendants"), and/or their agents, employees and co-

 conspirators, knowingly submitted, caused and conspired to submit false claims

 for payment for the services rendered under the contracts, and in violation of the

 Federal Civil False Claims Act, 31, U.S.C. § 3729, et seq. Relator brings this

 civil action on behalf of and in the name of the United States of America to

 recover damages and civil penalties under the FCA, and alleges:


            1.    The FCA prohibits knowingly presenting (or causing to be

presented) to the federal government a false or fraudulent claim for payment or

approval. 31 U.S.C. § 3729(a)(l)(A). Additionally, the FCA prohibits knowingly

making, using, or causing to be made or used, a false or fraudulent record or

statement (a) to get a false or fraudulent claim paid or approved by the federal

government (or a government contractor, if the money to pay the claim comes

from the government) or (b) to conceal, avoid, or decrease an obligation to pay

or transmit money or property to the federal government. 31 U.S.C. §§


                                         2
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 3 of 51
3729(a)(l)(A), 3729(a)(l)(G), 3729(b)(2)(A)(ii). Courts have interpreted these

provisions to impose liability and penalties upon all claims made under

fraudulently induced contracts. Any person who violates the FCA is liable for

a civil penalty of up to $11,000 for each violation, plus three times the amount

of the damages sustained by the United States. 31 U.S.C. § 3729(a)(l).

       2.    Defendants' scheme involved an undisclosed improper conflict

 of interest arising from the close personal relationship between Cochise

 President James Johnson and the primary Contracting Officer in Iraq for the

 Army Corps of Engineers, Wayne Shaw ("Shaw"). This relationship allowed

 Cochise to influence government employees and agents in a successful

 scheme to win lucrative government subcontracts or to obtain favorable

 specifications in government subcontracts, and to exclude competitors from

 eligibility and/or the ability to compete for subcontracts or specifications,

 and otherwise entered into anti-competitive agreements. These practices

 subverted regulations governing the competitive bid process for government

 subcontracts and violated laws, regulations, and contract provisions

 prohibiting conflicts of interest and the provision of gratuities to government

 officials to obtain favorable treatment.

       3.    Under a guise of unusual and compelling urgency, and in a time

of war, Defendants enacted a concerted and coordinated effort to ensure that

                                        3
     Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 4 of 51
Cochise was awarded security subcontracts from Parsons despite the fact

that (i) the statutory requirements for an unusual and compelling urgency

were not met and (ii) Cochise's ability to perform the services and provide

the materials required by the contracts was much more limited and expensive

than any other known provider.

      4.    In return for the favorable treatment, Cochise plied Wayne Shaw

("Shaw") with unlawful gifts and gratuities, including trips to Kuwait where

he received additional gifts and gratuities for securing Cochise lucrative

contracts with the Army Corp of Engineers.

      5.    Despite Wayne Shaw's duty to prevent even the appearance of a

conflict of interest with contractors and subcontractors, Shaw reciprocated

and encouraged the improper relationship with Cochise by giving Jesse

Johnson and Cochise special treatment during their time in Iraq, including

housing within the Corps of Engineers compound and the benefits contained

therein, as well as unfettered and improper access to potential contract clients

and exerting his influence on Contractors, including Parsons, to subcontract

with Cochise.

      6.    Shaw's and Defendants' actions eliminated Cochise's competition

and ensured that Cochise's services would be acquired, no matter how much

they cost. As a result, Cochise sought and obtained higher prices for their
                                       4
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 5 of 51
services than the government would have paid if bidding were truly competitive,

as required by federal laws.

      7.     Defendants' conduct violates the FCA in at least three ways. First,

Defendants fraudulently induced the government to enter into subcontracts for

the purchase of Cochise's services by (a) providing illegal gratuities and gifts to

Shaw and his team to obtain favorable treatment; (b) conspiring with each other

and with Shaw to rig the evaluation process of subcontracts to ensure the use of

Cochise's services or to ensure the selection of Cochise as a prime subcontractor;

and (c) otherwise subverting competition for the subcontracts at issue and failing

to engage in competitive bidding, including by entering into anti-competitive

agreements. Because the contracts and purchases at issue were fraudulently

induced, every claim for payment under the contracts at issue is a false claim

subject to liability and penalties.

      8.     Second, because Defendants had an affirmative legal obligation to

engage in full and open competition, and the failure to engage in competitive

bidding under false pretenses resulted in express and/or implied false

certifications being made to the government by Parsons and Cochise.

     9.      Third, because Defendant Parsons knowingly billed the Department

of Defense and received payment from the Government for services procured

and performed in violation of the Anti-Kickback Act of 1986, 41 U.S.C. § 51-

58, (and the antikickback/anti-bribery/anti-gratuity regulations of the FAR) and
                                        5
     Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 6 of 51
because it knowingly violated federal legal, regulatory and contractual

obligations to engage in full and open competition and/or competitive bidding,

Parsons had an obligation to pay back to the Government money and/or funds

it received as payment for illegally obtained services performed by Cochise.

Parsons concealed or knowingly and improperly avoided an obligation to pay

or transmit money or property to the Government. The failure to transmit said

money or property to the Government was a continuing violation.

     10.    Defendants' scheme was extremely brazen. Cochise was able to

secure lucrative government subcontracts despite its inability to meet contract

specifications and perform the contracts as well as, or for less or even equal

expense, to its competitors. Defendants successfully conspired to award Cochise

the subcontract despite the fact some Parsons Senior Contract Administrators

refused to award Cochise the subcontract due to obvious conflicts of interest,

and had, in fact, already selected a competitor of Cochise to receive the contract

before being ultimately overruled by their superiors at Parson and the Army

Corp of Engineers.


                        JURISDICTION AND VENUE

      11.   This is a civil action by Plaintiff/Relator Billy Joe Hunt (hereinafter

"Relator"), acting on behalf and in name of the United States, against all

Defendants under the False Claims Act, 31 U.S.C. §§ 3729 et seq. This Court

                                        6
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 7 of 51
has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1345, and 31 U.S.C. §

3732(a).

      12.    This Court has personal jurisdiction over the Defendants pursuant

to 31 U.S.C. § 3732(a), because that section authorizes nationwide service of

process, and because each of the Defendants has minimum contacts with the

United States. Each of the Defendants can be found in, resides in, or have

transacted business in the Northern District of Alabama.

     13.     Venue is proper in this judicial district pursuant to 31 U.S.C.

3730(a) because each of the Defendants can be found in, resides in, or has

transacted business in the Northern District of Alabama, and many of the alleged

acts occurred in this judicial district. Defendants conduct business in this judicial

district. Department of Defense contracts with private security firms are

approved, executed and funded through governmental offices in this judicial

district. Additionally, acts proscribed by 31 U.S.C. § 3729 occurred in this

judicial district. Parsons contracts with the Department of Defense were

administered through the Army Corp of Engineers, whose primary acquisition

offices are located in this judicial district, and the Defendants addressed false

statements within the meaning of 31 U.S.C. § 3729 to the Department of

Defense Army Corps of Engineers and in this judicial district.

      14.    The action is premised upon Defendants' scheme to defraud the United

States by improperly submitting bids for subcontracts and then awarding
                                         7
       Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 8 of 51
 subcontracts for security services in Iraq, thereby resulting in enormous

 overpayment by the United States for private military security services.

       15.   None of the allegations set forth in this Complaint are based on any

 public disclosure of information or transactions in a civil, criminal, or

 administrative hearing, in a congressional, administrative, or General

 Accounting Office Report, hearing, audit, or investigation, or from the news

 media.

       16.   Relator is an Original Source with direct and independent

 knowledge, within the meaning of 31 U.S.C. § 3730(e)(4)(B), derived from his

 employment with Parsons, of the information on which the allegations set forth

 in this Complaint are based, and he has voluntarily provided the information to

 the Government prior to the filing of this Complaint.


                PARTIES AND OTHER RELATED PERSONS

       17.   Plaintiff/Relator is a resident of the state of Alabama and resides at

 125 Royal Drive, Apartment 605, Madison, AL 35758. Relator is a U.S. Citizen.

       18. Relator was first hired by Kellogg, Brown and Root (" KBR") as a Labor

Foreman for the Log Cap contract and arrived in Iraq on July 28, 2003. In July 2004,

Relator was offered a job at Parsons and began employment as a Site Engineer. As a

Site Engineer, Relator was responsible for building a new camp and coordinating

construction with subcontractors at Camp Ashraf. In January 2005, Relator was

promoted to Camp Ashraf Site Manager and was responsible for overseeing the
                                          8
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 9 of 51
completion of site construction.

       19. In September of 2005, Relator applied for and received a promotion

to the position Northern Operations Deputy Program Manager ("DPM, Northern

Ops") for Parsons entire Coalition Munitions Clearance Program ("CMC"). As

DPM, Relator was responsible for managing the day-to-day operations of the

CMC including overseeing the scope of development, management and

performance of the projects and ensuring that projects met their specified goals

and objectives. The DPM is responsible for managing operations and personnel,

along with the Project Manager ("PM"). During the time period of the false claims

alleged herein, Relator worked as the Northern Operations DPM out of Parsons'

Baghdad headquarters in Camp Victory, Iraq.

       20.   From November 30, 2010 to June 3, 2012, Relator voluntarily

cooperated with the Federal Bureau of Investigations ("FBI"), the Internal

Revenue Service's Criminal Investigation Service, the Defense Criminal

Investigative Service ("DCIS"), the Special Investigator General for the

Reconstruction of Iraq, and the Department of Justice for the purpose of

assisting in an investigation of contract fraud occurring in Iraq. During this

period, Relator admitted to participating in a kickback scheme related to his

employment as a Deputy Project Manager for The Parsons Corporation. On

October 10, 2012, Relator pled guilty to one count of Filing a False Tax Return

and one count of Conspiracy to Commit Wire Fraud, Mail Fraud, and to Engage

                                        9
     Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 10 of 51
in Unlawful Kickbacks. For these crimes, Relator served 10 months and is

presently in the process of paying restitution.

      21.    Now released, it is Relator's goal to ensure that the rampant war-time

contract fraud of which he has personal and independent knowledge is fully exposed

and addressed. To date, the Government has not prosecuted, criminally or civilly,

all of the fraud that Relator exposed, and therefore, Relator brings this action under

the federal False Claims Act based upon the information and documents he provided

throughout his cooperation and unrelated to Relator's past conduct and crimes to

which he pleaded guilty and was punished.

      22.    Defendant,    The    Parsons      Corporation,   provides   engineering,

construction, technical and management services, and performs services under

contract with the United States Government in Iraq and Afghanistan. Parsons has

13,000 employees in all 50 states and in 25 locations worldwide. Parsons maintains

offices in over 30 states and is headquartered in California at 100 W. Walnut St.,

Pasadena, CA, 91124. Parsons Corporation also maintains an office within the

Northern District of Alabama at 401 Diamond Dr., Huntsville, AL 35806. Parsons'

revenues in 2012 were $3 Billion.

      23.    Defendant Cochise Consultancy, Inc., contracts with the Government

to provide security services. Cochise is headquartered and maintains an office at

5202 Silverado Valrico, Florida, 33594. Cochise was founded in 1996 by Colonel

Jesse L. Johnson (ret.) ("Johnson"). Cochise was awarded Subcontract Number
                                          10
     Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 11 of 51
800618-60006, task order number 744757-30003 on or about February 20, 2006

(referred to as the "Cochise subcontract").

      24.    United States Army Corp. of Engineers ("USACE" or "COE"), is

part of the United States Department of Defense. As an agency of the United

States, the COE is responsible for entering into and administering contracts for

services and material procurement related to the operations of the United States

Armed Forces, including the building and maintenance of U.S. military bases

and infrastructure in Iraq since the beginning of Operation Iraqi Freedom in

March of 2003.


      25.    Wayne Shaw was the Project Manager for the COE and was the

government official with whom Cochise founder Jesse Johnson had close

personal ties. Mr. Shaw specifically instructed Parsons Personnel, including

Relator, to award the security subcontract to Cochise despite the obvious issues

with the bid.

      26.    Steve Hamilton was the COE Contract Officer ("KO") for the

Parsons Prime Contract. A KO is responsible for entering into, administering, or

terminating contracts on behalf of the United States Government. Prior to the

receipt of the security subcontract by Cochise, Mr. Hamilton, at the direction of

Wayne Shaw, issued a directive to Parsons Corporation to award the security

subcontract to Cochise.

                                         11
     Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 12 of 51
      27.   Hoyt Runnels was the Procurement Manager for Parsons and

participated in the subcontract Selection Committee that originally selected

ArmorGroup as the recipient for the security subcontract. Mr. Runnels refused

to sign the subcontract naming Cochise because of the patent defects in the

Cochise bid, even after threats to his employment were made by the COE,

specifically Wayne Shaw.

      28.   ArmorGroup is a British company providing private protective

security services, risk management consultancy, security training and mine

action services. It has 38 offices I 27 countries, including Afghanistan, Bahrain,

Colombia, Iraq, Lebanon, Nigeria and Sudan.

      29.   Dwight Hill was a Senior Subcontract Administrator for Parsons.

He replaced Hoyt Runnels in the contract negotiations after Mr. Runnels refused

to sign the contract. Dwight Hill executed the contract naming Cochise as the

supplier of the security services on February 21,2006.

      30.   Adrian Quick was a Contract Specialist employed by Parsons and

helped write the bid proposals for the security subcontract. Mr. Quick was also

employed as Mr. Runnel's assistant in Iraq.

      31.   Michael Goodman was a Contract Specialist employed by Parsons

and who helped write the bid proposals for the security subcontract with Adrian

Quick.


                                        12
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 13 of 51
      32.    Joe Bell was the Convoy Operations Manager for Parsons in Iraq. He

was in charge of security for the entire CMC project. Mr. Bell worked with

Adrian Quick to draft the bid proposals for the security subcontract. Mr. Bell was

also the head of the Selection Committee that received and reviewed the bids and

originally selected the ArmorGroup as the prime security subcontractor.

      33.    Gaines Newell was the Program Manager for Parsons' Coalition

Munitions Clearance project. Mr. Newell also refused to sign the contract naming

Cochise as the security subcontractor due to the fact that there were better bids

submitted.

      34.    Karsten Rothenberg was a junior Vice President of Parsons who

authorized the purchase of additional materials that was required due to Cochise's

inability to supply the necessary equipment to perform on the subcontract.

      35.     Earnest O. Robbins III was the Senior Vice President of Parsons who

authorized the purchase of additional materials that was required due to Cochise' s

inability to supply the necessary equipment to perform on the subcontract.

      36.     Robert Riendeau was a Parsons employee whose job was to coordinate

the arrangements for individuals coming to and from Iraq through Kuwait. This

included coordinating all transportation requirements for CMC personnel and work

in conjunction with the other "meet and greet" subcontractors to assist personnel in

their arrivals and departures.

      37.     Steven Michael Scales is Jesse Johnson's son-in-law. At one time he
                                         13
       Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 14 of 51
was employed by Palomino Security Consultancy, Inc. in Valrico, Florida. In

September 2006, in Kuwait City, Mr. Scales was observed giving improper gifts and

gratuities to Wayne Shaw after the award of the Cochise subcontract.

                     STATUTORY AND REGULATORY BACKGROUND

       38.     To ensure the integrity of its acquisition and contracting processes, the

United States enacted certain provisions of the Federal Acquisition Regulation (the

"FAR"), codified in Title 48 of the Code of Federal Regulations.

       39.     These codified standards are based upon a rich history of legislative

intent and regulatory emphasis designed to ensure the open and unadulterated

acquisition of goods and services by the United States Government and safeguarding

the Treasury, and ultimately the taxpayers, from the harm effectuated by fraudulent

procurement. 1 P0F




       1
          See NetStar-1 Gov't Consulting, Inc. v. United States, 101 Fed. Cl. 511, 527 (Fed. Cl.
2011) aff 'd, 473 F. App'x 902 (Fed. Cir. 2012) at Footnote 22: " Detailed regulatory guidance
and restrictions regarding OCls have existed since 1963. See DOD Directive 5500 .10 (effective
June 1, 1963), 32 C.F.R. § 141.2(b) (1966). These initial rules focused only on research and
development contracts, but nonetheless emphasized that their primary objective was to prevent
government contractors from obtaining "unfair competitive advantage." 32 C.F.R. § 1.141.2(a);
see also James W. Taylor, Organizational Conflicts of Interest in Department of Defense
Contracting, 14 Pub. Cont. L.J . 158, 159 (1983) (discussing the history of OCls in defense
acquisitions) . FAR subpart 9.5, portions of which were first adopted in 1983, see Fed.Reg.
42142 (1983), was designed to preserve the existing DOD policy, albeit while expanding its
coverage beyond the realm of research and development contracts. See Taylor and Dickson,
supra, at 111. See also, House Comm. on Gov't Operations, Avoiding Conflicts of Interest in
Defense Contracting and Employment, H.R. Rep. No. 917 (1963); House Comm. on Gov't
Operations, Air Force Ballistic Management (Formation of Aero Space Corporation), H.R. Rep.
No. 324 (1961); House Comm. on Gov 't Operations, Organization and Management of Missile
Programs, H.R. Rep. No. 1121 (1959); The 1963 report expressed concern regarding the
                                                14
       Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 15 of 51
       40.    The Government and the Department of Defense (“DOD”) require that

the contractors with whom it does business, including but not limited to the

Defendants, follow and comply with the FAR. For example, the Government and

the DOD require contractors to engage in full and open competition vis-à-vis

competitive bidding.

       41.    Further, the Government and the DOD require contractors to "conduct

themselves with the highest degree of integrity and honesty." 48 C.F.R. § 3.1002.

One explicit - and obvious - component of that requirement is that government

contractors must not provide bribes or illegal gratuities to government officials in

order to secure favorable treatment.

       42.    It is a crime for any person to give, or to promise to give, "anything of

value to any public official" - including "an officer or employee or person acting for

or on behalf of the United States, or any department, agency, or branch of

Government thereof' - with " intent ... to influence any official act ..." or "because of

any official act performed or to be performed" by the public official. 18 U.S.C. §

201. The FAR incorporates this prohibition into all government contracts worth more

than $5 million and with a duration of longer than 120 days in at least three ways.



appearance of organizational conflicts, noting that such appearances having "the same
detrimental effects" as actual conflicts . Similar concerns were expressed by Congress in
adopting the authorization act that led to the most recent amendment of the FAR's OCI
regulations. See The Duncan Hunter National Defense Authorization Act for Fiscal Year 2009,
Pub.L. 110-417, § 841 (codified at 41 U.S.C. § 405().

                                              15
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 16 of 51



      43.   First, each such contract must contain a clause providing that:

      The Contractor shall timely disclose, in writing, to the agency Office
      of the Inspector General, with a copy to the Contracting Officer,
      whenever, in connection with the award, performance, or closeout of
      this contract or any subcontract thereunder, the Contractor has credible
      evidence that a principal, employee, agent, or subcontractor of the
      Contractor has committed - (A) a violation of Federal criminal law
      involving fraud, conflict of interest, bribery, or gratuity violations found
      in Title 18 of the United States Code; or (B) A violation of the civil
      False Claims Act ....

48 C.F.R. § 3.1003(a); 48 C.F.R. § 52.203-13(b)(3)(i). The contractor also must

"include the substance of this clause ... in subcontracts that have a value in excess

of $5,000,000 and a performance period of more than 120 days." 48 C.F.R. §

3.1003(a); 48 C.F.R. § 52.203-13(d).

      44.   Second, each such contract must contain a clause permitting the

Government to terminate the contract if the contractor "(1) Offered or gave a

gratuity (e.g., an entertainment or gift) to an officer, official, or employee of the

Government; and (2) Intended, by the gratuity, to obtain a contract or favorable

treatment under a contract." 48 C.F.R. § 3.202, 48 C.F.R. § 52.203-3. This

provision has been required in government contracts above the $5,000,000/120-

day threshold since 1996.

      45.    Third, the FAR provides that, irrespective of the inclusion in the

applicable contract of the clause described in paragraph 36, the Government may

suspend or disbar a contractor for the "knowing failure by a principal to timely
                                           16
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 17 of 51
disclose to the Government ... credible evidence of a violation of Federal criminal

law involving fraud, conflict of interest, bribery, or gratuity violations found in Title

18 of the United States code or a violation of the civil False Claims Act." 48 C.F.R.

§ 52.203-13.

      46.    Laws and clauses required to be included in Government contracts

also prohibit the payment of money or gratuities to prime contractors for the

purpose of obtaining or rewarding favorable treatment in connection with a

government prime contract. 41 U.S.C. § 51- 58; 41 U.S.C. § 52-53; 48 C.F.R.

§§ 3.502-3, 52.203-7.

      47.    The Anti-Kickback Act of 1986, 41 U.S.C. § 51-58, prohibits any

person receiving funds from the U.S. Government from (1) providing or attempting

to provide or offering to provide any kickback; (2) soliciting, accepting or attempting

to accept any kickback; or (3) including, directly or indirectly, the amount of any

kickback in the contract price. See 41 U.S.C. § 51-58; 41 U.S.C. § 52-53. The

express prohibition of the Anti-Kickback Act of 1986 is incorporated into the

contracts between the Government and the Defendants. See 48 C.F.R. §§ 3.502-3,

52.203-7.

      48.    Together, these provisions render compliance with federal anti-

kickback, anti-bribery and anti-gratuity laws an explicit condition of participation

in government contracts. Moreover, contractors have a continuing affirmative
                                           17
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 18 of 51
obligation, founded in both regulatory and contract provisions, to "timely

disclose" all "credible evidence" of the payment of illegal gratuities. The failure

to make disclosure of "credible evidence" of the payment of illegal gratuities

constitutes a continuing false statement that the contractor has no knowledge of

the payment of such gratuities to government officials. Defendants knowingly

failed to make such disclosures to obtain the contracts at issue initially and later

to induce the government to pay claims.

      49.   In addition, the government's policy is "that contracting officers shall

promote and provide for full and open competition in soliciting offers and

awarding Government contractors." 48 C.F.R. §6.101. The FCA imposes liability

and penalties on all claims submitted under government contracts that were

fraudulently induced, including by payment of illegal gratuities or schemes to

subvert competition in contract bidding.

      50.   The requirement to promote and provide full and open competition

is also applicable to general contractors acting on an agency’s behalf to acquire

subcontractor services for a Government contract. See 41 U.S.C.A. §3301 and

48 C.F.R. §6.101.

      51.   Title 41 U.S.C.A. §3301 states:

      (a) In general.--Except as provided in sections 3303, 3304(a)
      [noncompetitive procedures], and 3305 of this title and except in the case
      of procurement procedures otherwise expressly authorized by statute, an

                                         18
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 19 of 51
      executive agency in conducting a procurement for property or services
      shall (1) obtain full and open competition through the use of competitive
      procedures in accordance with the requirements of this division and the
      Federal Acquisition Regulation; and (2) use the competitive procedure or
      combination of competitive procedures that is best suited under the
      circumstances of the procurement. (b) Appropriate competitive
      procedures. (1) Use of sealed bids.--In determining the competitive
      procedures appropriate under the circumstance, an executive agency shall
      (A) solicit sealed bids if (i) time permits the solicitation, submission, and
      evaluation of sealed bids; (ii) the award will be made on the basis of price
      and other price- related factors; (iii) it is not necessary to conduct
      discussions with the responding sources about their bids; and (iv) there
      is a reasonable expectation of receiving more than one sealed bid; or (B)
      request competitive proposals if sealed bids are not appropriate under
      subparagraph (A). (2) Sealed bid not required.--Paragraph (1)(A) does
      not require the use of sealed-bid procedures in cases in which section
      204(e) of title 23 applies. (c) Efficient fulfillment of Government
      requirements.--The Federal Acquisition Regulation shall ensure that the
      requirement to obtain full and open competition is implemented in a
      manner that is consistent with the need to efficiently fulfill the Federal
      Government's requirements.


      52.    Government contracting officers are further required to analyze

acquisitions in order to identify and evaluate potential organizational conflicts of

interest as early in the procurement process as possible and to avoid or mitigate

significant potential conflicts of interest before contract award. Contracting

officers must formally document their decisions regarding and determinations of

potential organization conflicts of interest when a substantive conflict exists. If

a conflict exists, and the contracting officer finds that it is in the best interest of

the United States to award the contract notwithstanding the conflict, a waiver shall

be submitted and included in the contract file. 48 C.F.R. §9.504. The foregoing legal

                                           19
         Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 20 of 51
requirements render compliance with full and open competition an explicit

condition of participation in government contracts.




                             FACTUAL ALLEGATIONS

    a.         The Parsons Prime Contract for Coalition Munitions Clearance

         53.    On September 30, 2004, the Department of Defense by and through the

Department of the Army awarded Parsons' subsidiary, Parsons Infrastructure and

Technology, Inc., a services contract for the clean-up of excess munitions left by

retreating or defeated enemy forces and discovered by Coalition troops. The contract

was identified by IDV Procurement Instrument Identification No. W912DY040005

and pertained to "Engineering Services" described by Principal NAICS Code

541330.

         54.    This initial contract was valued at $60,000,000 with a scheduled

completion date of June 6, 2005. This was the largest contract for Parsons with the

Department of Defense in 2004.

         55.    The contract was awarded using Parsons' Vendor DUN No. 006908511

and Global DUNS Number 030866545.

         56.    This contract and the work it called for became widely known as the

Parsons Coalition Munitions Clearance Project ("CMC").

         57.    Part and Parcel to effectuating aims and goals of the CMC, Parsons was

                                            20
         Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 21 of 51
required and authorized to subcontract facets of the CMC project to other companies

who specialized in particular areas requisite to the handling, disposal, and tracking

of munitions.

         58.     One facet of the CMC project was to provide adequate security to the

employees of Parson, their subcontractors, Iraqi nationals, and others who worked

on the CMC project.

         59.     The Parsons Prime Contract and the process of subcontracting

 companies to assist on performing CMC, including subcontracts for security

 services, was governed by the basic set of federal regulations relating to federal

 procurement are contained in the Federal Acquisitions Regulation ("FAR"). 48

 C.F.R. 1, et seq.

         60.     From January 6, 2006, to February 21, 2006, Parsons CMC

 Procurement Department received 231 requisitions for materials and processed

 83.69% of them within that period. Parson also issued 191 subcontracts as part of

 the CMC during that period and had assigned 68.58% of them to subcontractors at

 that time.

         61.     One of these subcontracts was Subcontract No. 800618-60006 and

 Parsons' Task Order 74475730003, the "Cochise Subcontract."

    b.         The Cochise Subcontract for Security Services

         62.     On February 4, 2006, Parsons solicited bids by way for issuing a

 Request for Quote ("RFQ") for services described as:
                                            21
     Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 22 of 51
             "... security personnel to provide security support for various
            logistical convoys required to support the CMC mission. In
            addition to the regular logistics convoys, the security contractor
            will be responsible for Personnel Security Detail (PSD) support
            for Parsons and their client, the US Army Corps of Engineers, and
            for the movement of Class V materials as part of the CMC mission
            inside of Iraq."

      63.   The RFQ included the specification that Bidders account for the

provision of all materials to supply mobile armored vehicle logistical support
              U   U




convoy teams and their services known as "mobile team support activities."

      64.   In response, Parsons received at least four different bids from foreign

and American companies in Iraq providing security services, including,

ArmorGroup, Aegis, Sabre, and others.

      65.   Initially, Cochise did not receive an RFQ because it was determined by

the Parsons' Evaluation Group that Cochise did not have the necessary

qualification (i.e., proof of insurance) necessary to supply the services being

solicited in the RFQ.

      66.   On or about February 6, 2006, Cochise learned of the RFQ and

complained to Wayne Shaw and Parsons that it (Cochise) should be allowed to

submit a bid for the aforementioned RFQ.

     67.    On February 16, 2006, Senior Subcontract Administrator D.E.

"Dwight" Hill for Parsons issued a Limited Notice-to-Proceed for Logistical

Convoy Security under Parsons BOA 800619-60006 to Cochise.


                                        22
       Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 23 of 51
       68.   On February 21, 2006, as part of the CMC project, Parsons

subcontracted with Cochise to provide the security services. Prior to this award, the

subcontract award process was fraught with infighting and strife between the COE,

Parsons, and Cochise personnel.

       69.   It was known by the Parsons PM, DPM, and Contract Administration

personnel that, on February 6, 2006, Cochise was outwardly upset that it had not

received an RFQ to submit a bid, but Cochise had not been given an RFQ because

it had not submitted proper proof of insurance, and clearly Cochise was aware

that the subcontract required a bidding process.

       70.   Upon information and belief, during the 10-day period to submit a

proposal in response to the RFQ, Wayne Shaw verbally expressed his desire that

Cochise be awarded the subcontract despite the fact that they did not receive an

RFQ.

       71.   On February 13, 2006, Hoyt Runnels and Gaines Newell discussed

the fact that if the COE wanted the bid to be directed to a particular subcontractor,

they would need to receive a directive from the COE but had not yet received any

such directive.

       72.   Never before had Parson received a directive from the COE on the

CMC project.

       73.   On February 14, 2006, Parsons' Evaluation Group, a committee to

review subcontract bids which included Hoyt Runnels, Mike Goodman, Joe Bell
                                          23
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 24 of 51
and Adrian Quick, reviewed at least three bids that were submitted to Parsons for

the security services subcontract. These bids were submitted blindly, meaning that

each company was unknown to the Evaluation Group and only labeled as

"Company A", "Company B" and "Company C." Based on the bids submitted, the

Evaluation Group, by majority vote, selected a subcontractor based on: its track

record of providing convoy support, their quality of work transporting personnel with

lower fatalities, their experience in Iraq, and the fact that the company's bid included

25 or more personnel on the ground, their own vehicle support and their own life

support (living quarters, camp services, medical, and food). After selecting the award

recipient, the Evaluation Committee learned the recipient of the award was

ArmorGroup.

      74.    Later that day, February 14, 2006, COE Program Manager, Wayne

Shaw, learned of the Evaluation Group's decision. Shaw was a close personal

friend to Colonel Jesse L. Johnson (ret.), President of Cochise, who was staying

in Iraq at the time. Despite the policy that the COE's compound was off limits to

subcontractors, because of Shaw and Johnson's close friendship, Relator

observed that whenever Johnson visited Camp Victory, he would eat, sleep,

shower, and spend significant time at the COE's office/compound. Johnson

frequently enjoyed the benefits afforded to COE personnel therein. Relator knew

of no other subcontractor who was allowed to stay at the COE's compound other

than Johnson.

                                          24
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 25 of 51
      75.   In fact, Parsons had strict rules that prohibited subcontractors from

interacting with their "client," the Army Corp of Engineers.

      76.   On February 14, 2006, Relator was called into Shaw's office and was

told by Shaw that no matter what decision had already been made by the

Evaluation Group, the subcontract was to be awarded to Cochise.

      77.   Indeed, on or about February 14, 2006, Parsons and Wayne Shaw forced

the Parsons' Evaluation Group for the purpose of considering a bid from Cochise.

Ironically, however, Cochise’s bid proved to be higher and less competitive than

bids submitted to Parsons by other potential subcontractors.

      78.   Never before had Wayne Shaw overruled the Evaluation Committee.

      79.   Relator emailed Hoyt Runnels requesting a directive awarding the

subcontract to Cochise, however, Runnels stated that any such directive would have

to come directly from COE, not procurement, because it would constitute a conflict

of interest. Then, Relator observed Shaw create and deliver a forged directive to

Steve Hamilton, the COE contracting officer for Parsons on the Prime Contract,

rescinding the award of the subcontract to ArmorGroup.

      80.   Mr. Hamilton is legally blind and trusted Shaw with what he was

signing because he had worked with Shaw and had relied on Shaw to assist him

in his duties at COE and to drive him around Camp Victory. After the directive

was signed by Hamilton, Shaw submitted the award for the security services to

Cochise to Runnels, however, Runnels refused to execute the directive. Shaw
                                        25
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 26 of 51
issued threats to Runnels, but Runnels would not budge in his position because

he was part of the Evaluation Group who had made the initial award and knew

the award to Cochise was false and in violation of government regulations.

      81.   Parsons employees, including Relator, had witnessed Wayne Shaw

terminate others' employment in Iraq on previous occasions, and his threats to

Runnels were considered serious.

      82.   Karsten Rothenberg was a junior Vice President of Parsons and he also

received a copy of Shaw's forged directive and eventually authorized the additional

expense for the vehicle that Cochise could never provide.

      83.   Relator personally observed all of the forgoing events on February

14, 2006, and his co-workers at Parsons came to nickname this day as the

"Valentine's Day Massacre."

      84.   Following these events, on February 16, 2006, Adrian Quick sent an

email to Dwight Hill requesting he obtain additional information from Sabre and

ArmorGroup. Hill responded to Quick questioning him whether he was acting on

the direction of Gaines Newell or Hoyt Runnels, because he understood the

contract was to be awarded to Cochise based on the circumstances surrounding

the award. Quick responded to Hill that Cochise could not provide vehicles and

could only provide personnel and that he anticipated the COE would rescind the

award to Cochise. Gaines Newell brought the forged directive to Hamilton's


                                         26
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 27 of 51
attention and Hamilton immediately rescinded the directive to award the

subcontract to Cochise.

      85.   The armored vehicles were considered a critical element of

the contract specifications because they were constantly being destroyed by

roadside bombs and gunfire. The provision of security vehicles was an expensive

endeavor for any security company operating in Iraq at this time.

      86.   Despite this, on February 21, 2006, Dwight Hill sent an email

containing a Limited Notice to Proceed and explaining that a Task Order or an

extension of the LMNP would be forthcoming for the award of the subcontract

to Cochise. Attached to the email was an interoffice correspondence to the file

prepared that same day by Hill that stated, "the subject award is being made in

accordance with FAR 6.302-2(b) - Unusual and compelling urgency." Hill's

interoffice correspondence explains that there was an "urgent and immediate

need" for convoy services and falsely stated that Cochise had "on the job"

familiarity with the mission that other security providers did not have.

      87.   Hill used this supposed "urgency" and false lack of other providers

with necessary capabilities to make a "sole source award" even though there were

other bidders with similar or superior capabilities to Cochise. F u r t h e r , other

bidders (specifically, ArmorGroup) were more capable of providing the

                                          27
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 28 of 51
requested services in a quicker, timelier manner than Cochise was able to provide

the same services. E ven during this time, there were questions about Cochise's

capabilities to provide security services under the contract, and Quick suggested

in response to Hill's that Cochise not be primarily designated as a "Class V and

PSD primarily."

      88.   After the "sole source award” of the subcontract was made to

Cochise, Parsons discovered that Cochise did not have the capabilities to provide

all of the services as set forth in the RFQ solicitation. For example, and by no

means exhaustive, Cochise did not have an adequate number of security

personnel or armored vehicles. Consequently, to ensure Cochise retained the

subcontract award, Parsons amended and/or modified the requirements originally

established in the RFQ solicitation in order to match Cochise’s capabilities and

to give the appearance that Cochise was qualified to perform the requisite work

under the subcontract.

      89.   Dwight Hill's written justification for the awarding of the

subcontract provides insufficient information was false or fraudulent and failed

to fully consider all elements required by 48 C.F.R §6.302-2(b).

      90.   Title 48 C.F.R. §6.302 states in pertinent part:

      (a) Authority.
      (1) Citations: 10 U.S.C. 2304(c)(2) or 41 U.S.C. 3304(a)(2).
      (2) When the agency's need for the supplies or services is of such an unusual
                                         28
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 29 of 51
      and compelling urgency that the Government would be seriously injured unless
      the agency is permitted to limit the number of sources from which it solicits
      bids or proposals, full and open competition need not be provided for.
      (b) Application. This authority applies in those situations where—
      (1) An unusual and compelling urgency precludes full and open competition;
      and
      (2) Delay in award of a contract would result in serious injury, financial or other,
      to the Government.
      (c) Limitations.
      (1) Contracts awarded using this authority shall be supported by the written
      justifications and approvals described in 6.303 and 6.304. These justifications
      may be made and approved after contract award when preparation and approval
      prior to award would unreasonably delay the acquisition.
      (2) This statutory authority requires that agencies shall request offers from as
      many potential sources as is practicable under the circumstances.
      (d) Period of Performance.
      (1) The total period of performance of a contract awarded or modified using this
      authority—
      (i) May not exceed the time necessary—
      (A) To meet the unusual and compelling requirements of the work to be
      performed under the contract; and
      (B) For the agency to enter into another contract for the required goods and
      services through the use of competitive procedures; and
      (ii) May not exceed one year, including all options, unless the head of the
      agency determines that exceptional circumstances apply. This determination
      must be documented in the contract file.


      91.    Under 48 C.F.R. §6.302(b), not only must a contractor establish an

unusual and compelling urgent need in order to avoid to full and open competition,

but the contractor must also establish that delay in award of a contract would result

in serious injury, financial or other, to the Government.

      92.    Prior to this incident, every subcontract issued by Parsons in Iraq for

the CMC had been put through a complete bid process. The Cochise subcontract

was the first bid that Parsons ever relied upon 48 C.F.R 6.302-2(b) to justify a


                                           29
        Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 30 of 51
no-bid subcontract.

        93.   As a result of these false claims, the government paid in excess of

$1 million more per month between February 2006 and September 2006 than it

should have had ArmorGroup performed the contract. Additionally, Cochise's

bid, unlike the other two company's bids, did not include any armored security
                                                           U    U




vehicles. Therefore, when Cochise tried to provide security services under the

contract, the government was forced to pay an excess of $2.9M in order for

Cochise to acquire the requisite vehicles.

        94.   At the end of September 2006, Wayne Shaw rotated out of Iraq and

Parsons immediately reopened the Cochise security subcontract for bidding and

the contract was awarded finally to ArmorGroup.

        95.   After Wayne Shaw left Iraq, he traveled to Kuwait City. There he

was observed by Robert Riendeau, a Parsons employee, being picked up and

escorted around the city by Jesse Johnson's son-in-law Steven Michael Scales.

        96.   Relator has knowledge that Shaw spent three days in Kuwait City

with Scales, where he was given improper gifts and gratuities by Cochise and/or

their agents for his efforts in securing government contracts and subcontracts for

Cochise Consultancy, Inc.

        DEFENDANTS' FALSE CLAIMS ACT VIOLATIONS

        97.   The False Claims Act ("FCA"), as amended, provides in pertinent part

that:

                                         30
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 31 of 51
       [A]ny person who (A) knowingly presents, or causes to be presented, a
false or fraudulent claim for payment or approval; (B) knowingly makes, uses, or
causes to be made or used, a false record or statement material to a false or
fraudulent claim; (C) conspires to commit a violation of subparagraph (A), (B),
(D), (E), (F), or (G) ... or (G) knowingly makes, uses, or causes to be made or
used, a false record or statement material to an obligation to pay or transmit
money or property to the Government, or knowingly conceals or knowingly and
improperly avoids or decreases an obligation to pay or transmit money or
property to the Government, is liable to the United States Government for a civil
penalty of not less than $5,500 and not more than $11,000, as adjusted by the
Federal Civil Penalties Inflation Adjustment Act of 1990... plus 3 times the
amount of damages which the Government sustains because of the act of that
person.

U.S.C. § 3729(a)(l).

      98.     The terms "knowing" and "knowingly" in the FCA provision above

"mean that a person, with respect to information (1) has actual knowledge of the

information; (2) acts in deliberate ignorance of the truth or falsity of the

information; or (3) acts in reckless disregard of the truth or falsity of the

information." 31 U.S.C. § 3729(b)(l)(A). No proof of specific intent to defraud is

required. 31 U.S.C. § 3729(b)(l)(B).

      99.     The Conduct described above violated the False Claims Act in at least

three ways.

      100. First, Defendants' conduct fraudulently induced at least one

Government subcontract, including the Cochise Subcontract. Cochise, through

Wayne Shaw, and Parsons, through Dwight Hill, partnered and conspired to use

a combination of influence and favoritism to ensure that Cochise, with a far

inferior bid to others, was awarded Subcontract No. 800618-60006 and Parsons'
                                         31
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 32 of 51
Task Order 74475730003.

      101. In addition, Defendants agreed to work as a team to obtain the

contract Award for Cochise to the exclusion of competitors and at the expense of

fair competition.

      102. For example, Wayne Shaw was given improper gifts and gratuities

by Cochise and/or their agents for Shaw’s efforts in securing government contracts

and subcontracts for Cochise Consultancy, Inc.

      103. Further, Hill fraudulently stated in correspondence related to the

LMNP that that Cochise had "on the job" familiarity with the mission that other

security providers did not have in order to justify the favorable treatment being

afforded to Cochise by Parsons in making the subcontract Award.

      104. By engaging in this fraudulent course of conduct, Parsons and Cochise

knowingly and materially caused the Government to pay out money related to

Subcontract No. 800618-60006 and Parsons' Task Order 74475730003.

      105. Second, because Defendants had an affirmative legal obligation to

engage in full and open competition, the failure to engage in competitive bidding

under false pretenses resulted in express and/or implied false certifications being

made to the government by Parsons and Cochise. The Government's entry into

subcontracts with Cochise, and payment of claims pursuant to those subcontracts

was premised upon (i) Defendants' express and/or implied false certifications that

there was an unusual and compelling urgent need for services that precluded full
                                         32
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 33 of 51
and open competition; (ii) that other potential subcontractor service providers

were requested and considered as soon as practicable under the circumstances

following the award to Cochise; and (iii) that the award to Cochise did not exceed

the time necessary to meet the unusual and compelling requirements of the work

to be performed under the subcontract.

      106. Dwight Hill's written justification for the awarding of the subcontract

to Cochise under the guise of an unusual and compelling urgency was false or

fraudulent and Hill and Parsons knew that said justification was false or

fraudulent.

      107. On February 21, 2006, at the time Hill and Parsons decided that the

subcontractor award to Cochise was “being made in accordance with 48 C.F.R

6.302-2(b) - Unusual and compelling urgency," Hill and Parsons knew that

truthfully, 48 C.F.R 6.302-2(b) was inapplicable with respect to Cochise.

      108. From February 2006 and September 2006 Parsons billed the

Government every two weeks by delivering printed Parsons’ invoices to the COE

in Huntsville, Alabama, along with a disc containing the same invoices, for

subcontract work related to Subcontract No. 800618-60006 and Parsons' Task

Order 74475730003.       Each of the bi-monthly invoices referenced above

contained requests for payment for services allegedly performed by Cochise.

      109.    Within approximately thirty days of receiving the invoices

referenced in the preceding paragraph, the COE would remit payment to

                                         33
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 34 of 51
Defendant Parsons who, in turn, would generally reimburse itself for payments

Parsons made in response to invoices submitted by Cochise to Parsons.

      110. With each invoice and/or billing statement submitted by Parsons to

the Government, Parsons expressly and/or implicitly certified to the Government

that it (Parsons) had engaged in full and open competition as required by

applicable federal laws concerning Subcontract No. 800618-60006 and Parsons'

Task Order 74475730003; the subcontract awarded to Cochise.

      111. By engaging in this fraudulent course of conduct, Parsons and Cochise

knowingly and materially caused the Government to pay out money related to

Subcontract No. 800618-60006 and Parsons' Task Order 74475730003.

      112. Third, because Defendant Parsons knowingly billed the COE and

received payment from the Government for services procured and performed in

violation of the Anti-Kickback Act of 1986, 41 U.S.C. § 51-58, and because it and

Cochise knowingly violated federal legal, regulatory and contractual obligations

to engage in full and open competition and/or competitive bidding, both

Defendants had an obligation to pay back to the Government money and/or funds

it received as payment for illegally obtained services performed by Cochise.

Parsons and Cochise concealed or knowingly and improperly avoided an

obligation to pay or transmit money or property to the Government. The failure

to transmit said money or property to the Government was a continuing violation.

      113. By engaging in this fraudulent course of conduct, Parsons and Cochise
                                        34
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 35 of 51
knowingly and materially caused the Government to pay out money related to

Subcontract No. 800618-60006 and Parsons' Task Order 74475730003.

      114. In addition, the Defendants used the above-described conduct to obtain

subcontracts, and specifications under the CMC program from some time prior to

January 2006 until early 2007. They used the above-described conduct to obtain and

award the Subcontract to Cochise. Defendants are continuing to seek further

government contracts, subcontracts, and specifications today.

      115. Defendants knew, or recklessly disregarded, that their conduct was

illegal and fraudulent. The prohibition on the appearance of conflicts of interest, the

unmitigated conflicts of interest and gratuities to public officials is stated clearly and

repeatedly in the United States Code, the Code of Federal Regulations, and, on

information and belief, in the contracts at issue in this case. As contractors with

substantial government business (and with numerous sales and management

positions dedicated to sales to the federal government), Defendants knew that the law

prohibited them from buying or exploiting government influence and favoritism with

gratuities and personal relationships.

      116. Through their conduct and agreements, which were intended to and did

eliminate competition for the Cochise subcontract at issue, Defendants were able to

charge higher prices for their goods and services under the CMC program than the

Government would have paid if the bidding and specification process were

conducted in a fair and competitive manner.
                                            35
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 36 of 51
      117. Upon information and belief, the aforementioned conduct represents a

concerted conspiracy by the Defendants, and others, to improperly and fraudulently

award the Cochise Subcontract to Cochise Consultancy, Inc.


                              STATEMENT OF CLAIMS

                                    COUNT I
       Violation of Federal False Claims Act 31 U.S.C. §§ 3729(a)(l) and/or
                         31 U.S.C. §§ 3729(a)(l)(A)
                             (Against All Defendants)

      118. Relator realleges and incorporates by reference the allegations contained

in ¶¶ 1-9; ¶¶16-36; ¶¶ 37-50; and ¶¶ 51-102 of this Complaint.

      119. Relator seeks relief against Defendants under §3729 (a)(1) and/or 31

U.S.C. §3729(a)(1)(A) Defendants of the False Claims Act, 31 U.S.C. §3729 et seq.

      120. The Anti-Kickback Act of 1986, 41 U.S.C. § 51-58, prohibits any person

receiving funds from the U.S. Government from (1) providing or attempting to provide

or offering to provide any kickback; (2) soliciting, accepting or attempting to accept

any kickback; or (3) including, directly or indirectly, the amount of any kickback in

the contract price. See 41 U.S.C. § 51-58; 41 U.S.C. § 52-53.

      121. The kickback and/or bribery scheme between Cochise, Wayne Shaw,

and Parsons resulted in Parsons billing the Government for tainted and illegal

services performed by Cochise related to Subcontract No. 800618-60006 and

Parsons' Task Order 74475730003. Therefore, Defendants Parsons and Cochise

received payment from the Government for services performed pursuant to illegal

                                         36
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 37 of 51
referrals or attempted referrals or solicitations in violation of the Anti-Kickback

Act of 1986.

      122. In addition, the Government requires "that contracting officers shall

promote and provide for full and open competition in soliciting offers and

awarding Government contractors." 48 C.F.R. §6.101. The FCA imposes liability

and penalties on all claims submitted under government contracts that were

fraudulently induced, including by payment of illegal gratuities or schemes to

subvert competition in contract bidding.

      123. The requirement to promote and provide full and open competition

is also applicable to Parsons – a general contractor acting on an agency’s behalf

to acquire subcontractor services for a Government contract. See 41 U.S.C.A.

§3301 and 48 C.F.R. §6.101.

      124. Together, these provisions render compliance with full and open

competition, anti-kickback, anti-bribery and anti-gratuity laws an explicit

condition of participation in government contracts.

      125. Defendants Parsons and Cochise knowingly presented, or caused to

be presented, false or fraudulent claims for payment or approval (expressly or

implicitly) by virtue of billing the Government for tainted and illegal services

performed by Cochise related to Subcontract No. 800618-60006 and Parsons'

Task Order 74475730003.

      126. Further, each such claim was tainted by Defendants’ failure to provide

                                        37
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 38 of 51
full and open competition, fraudulent conflicts of interest, the provision of illegal

kickbacks, bribes, and/or gratuities and the collusion between Cochise, Parsons, Jesse

Johnson, Dwight Hill and Wayne Shaw that eliminated competition and resulted in

the fraudulent award of subcontracts or contracts.

      127. As a direct and proximate cause of Defendants Parsons and Cochise’s

false or fraudulent conduct, pattern practice of fraud, and their illegal actions, the

United States has paid directly or indirectly numerous false claims and spent

millions of dollars.

      128. Damages to the United States Government include, but are not limited

to, up to the full amount it has paid to the Defendants on such fraudulent claims,

plus treble damages.

      129. By reason of the violation of 31 U.S.C. §3729(a)(1) and/or 31 U.S.C.

§3729(a)(1)(A) Defendants Parsons and Cochise have knowingly or recklessly

damaged the United States Government in an amount to be determined at trial.

      WHEREFORE, the Relator, on behalf of himself and the United States

Government, prays:

            (a)    That this Court enter judgment against Defendants in an amount

                   equal to three times the amount of damages the United States

                   Government has sustained because of Defendants’ actions, plus a

                   civil penalty of $5,500-$11,000 for each action in violation of 31

                   U.S.C. §3729, and the cost of this action, with interest, including


                                         38
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 39 of 51
                   the cost to the United States Government for its expenses related

                   to this action.

            (b)    That the Relators be awarded all costs incurred, including

                   reasonable attorney’s fees.

            (c)    That in light of the fact that the United States Government has

                   declined to proceed with this action, the Relator be awarded an

                   amount that the Court decides is reasonable for collecting the civil

                   penalty and damages, which shall be no less than 25% nor more

                   than 30% of the proceeds of the action or settlement.

            (d)    That the Relator be awarded prejudgment interest.

            (e)    That a trial by jury be held on all issues.

            (f)    That the United States Government and the Relators receive all

                   relief, both at law and at equity, to which they may reasonably be

                   entitled.

                                 COUNT II
   Violation of Federal False Claims Act 31 U.S.C. §3729(a)(3) and/or 31
                           U.S.C. §3729(a)(1)(C)
                         (Against All Defendants)

      130. Relator realleges and incorporates by reference the allegations contained

in ¶¶ 1-9; ¶¶16-36; ¶¶ 37-50; and ¶¶ 51-102 of this Complaint.

      131. Relator seeks relief against Defendants under §3729 (a)(3) and/or 31

U.S.C. §3729(a)(1)(C) of the False Claims Act, 31 U.S.C. §3729 et seq.

      132. Defendant Parsons and Defendant Cochise conspired with each other
                                          39
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 40 of 51
and with Wayne Shaw to rig the evaluation process of subcontracts to ensure the

use of Cochise's services or to ensure the selection of Cochise as a prime

subcontractor.

      133. Defendant Parsons and Defendant Cochise conspired with each other

and with Dwight Hill and Wayne Shaw to rig the full and open competition

process and/or competitive bidding process in order to make a sole source award

of Subcontract No. 800618-60006 to Cochise.

      134. In performing all of the acts described herein, Defendants Parsons and

Cochise have defrauded the United States of America by conspiring to violate 31

U.S.C.§§3729(a)(1),    (a)(2),    and   (a)(7);   and/or   violate   31   U.S.C.§§3729

§§3729(a)(1)(A) (B), and (G) in contravention of the False Claims Act, 31 U.S.C.

§3729(a)(3), and/or 31 U.S.C. §3729(a)(1)(C), to the damage of the Treasury of the

United States of America, by causing the United States to pay out money it was not

obligated to pay. In carrying out these wrongful acts, Defendants Parsons and Cochise

have engaged in a protracted course of conduct and pattern of fraudulent conduct that

was material to false claims for payment that Defendants presented or caused to be

presented to the United States.

      135. As a direct and proximate cause of Defendants’ illegal actions and pattern

of fraudulent conduct, the United States has been damaged.

      136. By reason of Defendants’ false or fraudulent claims and violations of 31

U.S.C. §§ 3729 (a)(3) and/or 31 U.S.C. §3729(a)(1)(C), Defendants Parsons and

                                           40
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 41 of 51
Cochise have knowingly or recklessly damaged the United States Government in an

amount to be determined at trial.

      WHEREFORE, the Relator, on behalf of himself and the United States

Government, prays:

            (a)    That this Court enter judgment against Defendants in an amount

                   equal to three times the amount of damages the United States

                   Government has sustained because of Defendants’ actions, plus a

                   civil penalty of $5,500-$11,000 for each action in violation of 31

                   U.S.C. §3729, and the cost of this action, with interest, including

                   the cost to the United States Government for its expenses related

                   to this action.

            (b)    That the Relators be awarded all costs incurred, including

                   reasonable attorney’s fees.

            (c)    That in light of the fact that the United States Government has

                   declined to proceed with this action, the Relator be awarded an

                   amount that the Court decides is reasonable for collecting the civil

                   penalty and damages, which shall be no less than 25% nor more

                   than 30% of the proceeds of the action or settlement.

            (d)    That the Relator be awarded prejudgment interest.

            (e)    That a trial by jury be held on all issues.

            (f)    That the United States Government and the Relators receive all


                                          41
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 42 of 51
                   relief, both at law and at equity, to which they may reasonably be

                   entitled.




                                 COUNT III
         Violation of Federal False Claims Act 31 U.S.C. §3729(a)(2)
                                  (Parsons)

      137. Relator realleges and incorporates by reference the allegations contained

in ¶¶ 1-9; ¶¶16-36; ¶¶ 37-50; and ¶¶ 51-102 of this Complaint.

      138. Relator seeks relief against Defendants under §3729 (a)(2) of the False

Claims Act, 31 U.S.C. §3729 et seq.

      139. As set forth above, Defendants Parsons has knowingly made, used or

caused to be made or used, a false records or statement material to get a false or

fraudulent claim paid or approved by the Government, to wit: Parsons, by and through

Dwight Hill, made, used, or caused to be made or used an email containing a

Limited Notice to Proceed (LMNP) and an interoffice correspondence stating that

an exception set forth in 48 C.F.R §6.302-2(b) was applicable and therefore

precluded Parsons’ obligation to engage in full and open competition with respect

to Subcontract No. 800618-60006. Thus, the foregoing records and statements

were used to award Subcontract No. 800618-60006 to Cochise.

      140. At all material times herein, Parsons intended the foregoing records and

statements to influence the Government’s decision to pay money related to the

                                         42
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 43 of 51
aforementioned subcontract.

      141. As a direct and proximate cause of Defendant’s false or fraudulent and

illegal actions and pattern of fraudulent conduct, the United States has paid directly or

indirectly numerous false claims and spent millions of dollars.

      142. Damages to the United States Government include, but are not limited

to, up to the full amount it has paid to the Defendants on such fraudulent claims,

plus treble damages.

      143. By reason of the violation of 31 U.S.C. §3729(a)(2) Defendant

Parsons has knowingly or recklessly damaged the United States Government in

an amount to be determined at trial.

      WHEREFORE, the Relator, on behalf of himself and the United States

Government, prays:

             (a)    That this Court enter judgment against Defendants in an amount

                    equal to three times the amount of damages the United States

                    Government has sustained because of Defendants’ actions, plus a

                    civil penalty of $5,500-$11,000 for each action in violation of 31

                    U.S.C. §3729, and the cost of this action, with interest, including

                    the cost to the United States Government for its expenses related

                    to this action.

             (b)    That the Relators be awarded all costs incurred, including

                    reasonable attorney’s fees.


                                           43
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 44 of 51
             (c)    That in light of the fact that the United States Government has

                    declined to proceed with this action, the Relator be awarded an

                    amount that the Court decides is reasonable for collecting the civil

                    penalty and damages, which shall be no less than 25% nor more

                    than 30% of the proceeds of the action or settlement.

             (d)    That the Relator be awarded prejudgment interest.

             (e)    That a trial by jury be held on all issues.

             (f)    That the United States Government and the Relators receive all

                    relief, both at law and at equity, to which they may reasonably be

                    entitled.


                                 COUNT IV
   Violation of Federal False Claims Act 31 U.S.C. §3729(a)(1), 31 U.S.C.
                 §3729(a)(1) (A) and 31 U.S.C. §3729(a)(2)
                         (Against All Defendants)

      144. Relator realleges and incorporates by reference the allegations contained

in ¶¶ 1-9; ¶¶16-36; ¶¶ 37-50; and ¶¶ 51-102 of this Complaint.

      145. Relator seeks relief against Defendants under §3729(a)(1), §3729(a)(1)

(A) and §3729 (a)(2) of the False Claims Act, 31 U.S.C. §3729 et seq.

      146. As set forth above, Defendants Parsons and Cochise knowingly

presented, or caused to be presented, false or fraudulent claims for payment or

approval vis-à-vis false certifications, express and/or implied.

      147. As set forth above, Defendants Parsons and Cochise knowingly made,

                                           44
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 45 of 51
used or caused to be made or used, a false records or statement material to get a false

or fraudulent claim paid or approved by the Government vis-à-vis false certifications,

express and/or implied.

      148. With each invoice and/or billing statement submitted by Parsons to

the Government, Parsons expressly and/or implicitly certified to the Government

that it (Parsons) had engaged in full and open competition as required by

applicable federal laws concerning Subcontract No. 800618-60006 and Parsons'

Task Order 74475730003; the subcontract awarded to Cochise.

      149. With each invoice and/or billing statement submitted by Parsons to

the Government, Parsons expressly and/or implicitly certified to the Government

that it (Parsons) had complied with federal laws prohibiting violations of the

Anti-Kickback Act of 1986.

      150. As a direct and proximate cause of Defendants’ false or fraudulent and

illegal actions and pattern of fraudulent conduct, the United States has paid directly or

indirectly numerous false claims and spent millions of dollars.

      151. Damages to the United States Government include, but are not limited

to, up to the full amount it has paid to the Defendants on such fraudulent claims,

plus treble damages.

      152. By reason of the violation of 31 U.S.C. §3729(a)(1), §3729(a)(1) (A)

and 31 U.S.C. §3729(a)(2) Defendants Parsons has knowingly or recklessly

damaged the United States Government in an amount to be determined at trial.

                                           45
     Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 46 of 51
     WHEREFORE, the Relator, on behalf of himself and the United States

Government, prays:

           (a)   That this Court enter judgment against Defendants in an amount

                 equal to three times the amount of damages the United States

                 Government has sustained because of Defendants’ actions, plus a

                 civil penalty of $5,500-$11,000 for each action in violation of 31

                 U.S.C. §3729, and the cost of this action, with interest, including

                 the cost to the United States Government for its expenses related

                 to this action.

           (b)   That the Relators be awarded all costs incurred, including

                 reasonable attorney’s fees.

           (c)   That in light of the fact that the United States Government has

                 declined to proceed with this action, the Relator be awarded an

                 amount that the Court decides is reasonable for collecting the civil

                 penalty and damages, which shall be no less than 25% nor more

                 than 30% of the proceeds of the action or settlement.

           (d)   That the Relator be awarded prejudgment interest.

           (e)   That a trial by jury be held on all issues.

           (f)   That the United States Government and the Relators receive all

                 relief, both at law and at equity, to which they may reasonably be

                 entitled.


                                        46
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 47 of 51




                                 COUNT V
 Violation of Federal False Claims Act 31 U.S.C. §3729(a)(7) and 31 U.S.C.
                               §3729(a)(1)(G)
                          (Against All Defendants)

      153. Relator realleges and incorporates by reference the allegations contained

in ¶¶ 1-9; ¶¶16-36; ¶¶ 37-50; and ¶¶ 51-102 of this Complaint.

      154. Relator seeks relief against Defendants under §3729(a)(7) and §3729

(a)(1)(G) of the False Claims Act, 31 U.S.C. §3729 et seq.

      155. By virtue of the acts described above, Defendants Parsons and Cochise

knowingly made, used, or caused to be made or used false records and statements to

conceal, avoid, or decrease an obligation to pay or transmit money or property to the

Government.

      156. As a direct and proximate cause of Defendants’ false or fraudulent and

illegal actions and pattern of fraudulent conduct, the United States has paid directly or

indirectly numerous false claims and spent millions of dollars in which it is entitled to

a refund for overpayment.

      157. Damages to the Government are ongoing and continuous and include,

but are not limited to, up to the full amount it has paid to the Defendants on such

fraudulent claims, plus treble damages.

      158. By reason of the violation of§ 3729(a)(7) and § 3729 (a)(1)(G)

Defendants Parsons and Cochise have knowingly or recklessly damaged the
                                           47
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 48 of 51
United States Government in an amount to be determined at trial.

     WHEREFORE, the Relator, on behalf of himself and the United States

Government, prays:

           (a)    That this Court enter judgment against Defendants in an amount

                  equal to three times the amount of damages the United States

                  Government has sustained because of Defendants’ actions, plus a

                  civil penalty of $5,500-$11,000 for each action in violation of 31

                  U.S.C. §3729, and the cost of this action, with interest, including

                  the cost to the United States Government for its expenses related

                  to this action.

           (b)    That the Relators be awarded all costs incurred, including

                  reasonable attorney’s fees.

           (c)    That in light of the fact that the United States Government has

                  declined to proceed with this action, the Relator be awarded an

                  amount that the Court decides is reasonable for collecting the civil

                  penalty and damages, which shall be no less than 25% nor more

                  than 30% of the proceeds of the action or settlement.

            (d)   That the Relator be awarded prejudgment interest.

            (e)   That a trial by jury be held on all issues.

            (f)   That the United States Government and the Relators receive all

                  relief, both at law and at equity, to which they may reasonably be


                                         48
        Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 49 of 51
                   entitled.



                   TOLLING OF STATUTE OF LIMITATIONS

        159. Any applicable Statute of Limitations to Relators claims have been

tolled by 18 US.C.A § 3287.

                                              Respectfully submitted,


                                              _/s/ Larry A. Golston
                                              U




                                              Larry A. Golston (GOL029)
                                              Leon Hampton, Jr. (HAM105)
                                              Attorneys for Plaintiff

OF COUNSEL:
BEASLEY, ALLEN, CROW, METHVIN,
PORTIS & MILES, P.C.
Post Office Box 4160
Montgomery, Alabama 36103-4160
Phone: (334) 269-2343
Fax: (334) 954-7555




                                     /s/ Gary V. Conchin
                                     U                    U




                                     Gary V. Conchin (ASB-1263-C56G)
                                     Attorney for Plaintiff

OF COUNSEL:
CONCHIN, COLE & JORDAN
2404 Commerce Court
Huntsville, Alabama 35801
(256) 705-7777 – telephone
(256) 705-7778 – facsimile
gary@alainjurylaw.com
31T U                   U 31T




                                         49
  Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 50 of 51




                          JURY DEMAND

PLAINTIFF HEREBY DEMANDS TRIAL BY JURY ON ALL ISSUES OF
THIS CAUSE.


                               /s/ Larry A. Golston
                               Of Counsel

FILED IN CAMERA AND UNDER SEAL
DO NOT SERVE DEFENDANT




                                  50
      Case 5:13-cv-02168-LCB Document 118 Filed 01/27/21 Page 51 of 51

                                          CERTIFICATE OF SERVICE

       I hereby certify that I have served a true and correct copy of the foregoing
document upon all counsel of record as listed below by placing the same in the United
States mail, properly addressed and first-class postage prepaid and emailed on this the
27th day of January, 2021.

James M Carter, Esq.
Aaron S Dyer, Esq.
Kevin Reza Massoudi, Esq.
Michael R Rizzo, Esq.
PILLSBURY WINTHROP SHAW PITTMAN LLP
725 South Figueroa Street Suite 2800
Los Angeles, CA 90017
213-243-7120
213-629-1033 (fax)
matt.carter@pillsburylaw.com
31T                                      31T




aaron.dyer@pillsburylaw.com
31T                                     31T




kevin.massoudi@pillsburylaw.com
31T                                                  31T




irma.magana@pillsburylaw.com
31T                                            31T




Jeffrey P. Doss, Esq.
Jackson R Sharman, III, Esq.
LIGHTFOOT FRANKLIN & WHITE LLC
400 20th Street North
Birmingham, AL 35203
205-581-0700
205-380-9346 (fax)
jdoss@lightfootlaw.com
31T                               31T




jsharman@lfwlaw.com
31T                         31T




Duane A Daiker, Esq.
Robert Warchola, Esq.
SHUMAKER LOOP & KENDRICK LLP
101 E Kennedy Boulevard Suite 2800
Tampa, FL 33602
813-227-2329
813-229-1660 (fax)
ddaiker@slk-law.com
31T                   31T




rwarchola@slk-law.com
31T                               31T




                                                           51
